650 N.W.2d 327 (2002)
MICHIGAN CAMPAIGN FOR NEW DRUG POLICIES, Plaintiff-Appellant,
v.
BOARD OF STATE CANVASSERS, and Secretary of State, Defendants-Appellees, and
Committee to Protect our Kids, Intervening Defendant-Appellee.
Docket No. 122283.
Supreme Court of Michigan.
September 10, 2002.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal from the September 6, 2002, decision of the Court of Appeals, is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., concurring:
I concur. But for the time constraints governing this matter, I would grant leave to consider whether this Court possesses the authority to order correction of the technical error that prevents this proposal from appearing on the ballot.